Case 3:19-cv-00486-RGJ-CHL Document 34 Filed 09/24/20 Page 1 of 7 PageID #: 150




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  STARR AVIATION AGENCY, INC., ET AL.                                                  Plaintiffs

  v.                                                          Civil Action No. 3:19-cv-486-RGJ

  BROWN SPRINKLER CORP., AND                                                         Defendants
  VULCAN FIRE SYSTEMS, INC.

                                           * * * * *

                          MEMORANDUM OPINION AND ORDER

         Defendant Brown Sprinkler Corp. moves to dismiss the Amended Complaint [DE 21]. In

 addition, Plaintiffs move to file a second amended complaint. [DE 24]. Defendant Vulcan Fire

 Systems, Inc. moves for Joinder with Brown Sprinkler Corp.’s Motion to Dismiss. [DE 25]. The

 motions are ripe. For the reasons below, Defendant Vulcan Fire Systems, Inc.’s Motion for Joinder

 is GRANTED, Defendant Brown Sprinkler Corp.’s Motion to Dismiss is DENIED, and Plaintiffs’

 Motion to Amend is GRANTED IN PART with leave to file a Second Amended Complaint.

   I.   BACKGROUND

        Plaintiffs filed their Complaint on July 3, 2019 against Defendants Brown Sprinkler Corp.

 and Vulcan Fire Systems, Inc. (“Defendants”). [DE 1]. Plaintiffs amended their Complaint as a

 matter of right on July 10, 2019. [DE 4]. The only change in the Amended Complaint was altering

 the name of “OBE Insurance Company through QBE Insurance Corporation” to “QBE Insurance

 Corporation.” [DE 1, DE 4]. The Amended Complaint names as Plaintiffs: Starr Aviation Agency,

 Inc., on behalf of Starr Surplus Lines Insurance Company, Starnet Insurance Company through

 Berkley Aviation, LLC, Endurance American Insurance Company through W. Brown &

 Associates, Various Lloyds of London Syndicates, British Insurance Company, and others through

 Marsh, Ltd., Mitsui Sumitomo Insurance USA, Inc., through Air Centurion Insurance Services,

                                                1
Case 3:19-cv-00486-RGJ-CHL Document 34 Filed 09/24/20 Page 2 of 7 PageID #: 151




 LLC, Old Republic Aerospace through Old Republic Insurance Company, QBE Insurance

 Corporation, Allianz Global Risk US Insurance Company through Allianz Global Corporation and

 Specialty, XL Specialty Insurance Company through XL Catlin Trans States Holding, Inc. and

 Compass Airlines, LLC (“Plaintiffs”). [DE 4 at 21].

        Both the Complaint and Amended Complaint allege the Court has jurisdiction under 28

 U.S.C. 1332(a) because the controversy is between citizens of different states and the amount in

 controversy exceeds $75,000. [DE 1, DE 4]. Both are silent about the citizenship of the Plaintiffs.

 The Complaint and Amended Complaint state that Defendants are Kentucky corporations, but state

 nothing more about their citizenship. [DE 1, DE 4].

        Defendants move to dismiss because Plaintiffs have failed to allege facts that establish

 complete diversity between the parties. [DE 21]. In Response, Plaintiffs move to amend their

 complaint a second time. [DE 24]. Their proposed second amended complaint seeks to remove

 eight of the named Plaintiffs:




 [DE 24-2 at 118].
                                                 2
Case 3:19-cv-00486-RGJ-CHL Document 34 Filed 09/24/20 Page 3 of 7 PageID #: 152




        The proposed second amended complaint also adds allegations about the citizenship of the

 remaining Plaintiffs, Starr Aviation Agency, Inc., on behalf of Starr Surplus Lines Insurance

 Company, Trans States Holdings, Inc., and Compass Airlines, LLC. [DE 24-2 at 117-18]. The

 proposed Second Amended Complaint included the following jurisdictional allegations about the

 remaining Plaintiffs:




 [DE 24.2 at 199]. The proposed Second Amended Complaint does not mention the citizenship of

 the other eight Plaintiffs or the principal places of business of Defendants.

  II.   STANDARD

         “When there are pending before the court both a dispositive motion and a motion to amend

 the complaint, the court must first address the motion to amend complaint.” Gallaher & Assocs.,

 Inc. v. Emerald TC, LLC, No. 3:08-CV-459, 2010 WL 670078, at *1 (E.D. Tenn. Feb. 19, 2010)

 (citing Ellison v. Ford Motor Co., 847 F.2d 297, 300 (6th Cir.1988)). Federal Rule 15 provides

 that “a party may amend its pleading only with the opposing party’s written consent or the court’s

 leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “In

 deciding whether to grant a motion to amend, courts should consider undue delay in filing, lack of

 notice to the opposing party, bad faith by the moving party, repeated failure to cure deficiencies


                                                  3
Case 3:19-cv-00486-RGJ-CHL Document 34 Filed 09/24/20 Page 4 of 7 PageID #: 153




 by previous amendments, undue prejudice to the opposing party, and futility of amendment.”

 Brumbalough v. Camelot Care Centers, Inc., 427 F.3d 996, 1001 (6th Cir. 2005) (citing Coe v.

 Bell, 161 F.3d 320, 341-42 (6th Cir. 1998). “The grant or denial of leave to amend is within the

 discretion of the trial court, and review is for abuse of discretion.” Sec. Ins. Co. of Hartford v.

 Kevin Tucker & Assocs., Inc., 64 F.3d 1001, 1008 (6th Cir. 1995) (citing Roth Steel Prods. v.

 Sharon Steel Corp., 705 F.2d 134, 155 (6th Cir. 1983).

         If the court grants a motion to amend, “the original pleading no longer performs any

 function in the case.” Clark v. Johnston, 413 Fed. App’x 804, 811 (6th Cir. 2011) (internal

 quotation marks and citation omitted). Thus, “when the court grants leave to amend the complaint,

 a motion to dismiss the original complaint will be denied as moot if the amended complaint

 adequately addresses the grounds for dismissal.” Stepp v. Alibaba.com, Inc., No. 3:16-CV-00389-

 CRS, 2016 WL 5844097, at *2 (W.D. Ky. Oct. 4, 2016).

         III.    DISCUSSION

         Plaintiffs move to amend their complaint a second time to cure the jurisdictional defects. 1

 [DE 24].

         District courts “have original jurisdiction of all civil actions where the matter in

 controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between,”

 as relevant here, “citizens of different States.” 28 U.S.C. § 1332(a)(1); see also U.S. Const. Art.

 III § 2 (“The judicial power shall extend . . . to controversies . . . between citizens of different

 states[.]”). Courts call this concept “diversity jurisdiction,” a form of subject-matter jurisdiction in


 1
  “Federal courts are courts of limited jurisdiction,” and “the burden of establishing” a jurisdictional basis
 “rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 114 S. Ct. 1673,
 1675 (1994). Based on these foundational principles, the Court has an ever-present “duty to consider [its]
 subject matter jurisdiction in regard to every case and may raise the issue sua sponte.” Answers in Genesis
 of Ky., Inc. v. Creation Ministries Int'l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009).


                                                      4
Case 3:19-cv-00486-RGJ-CHL Document 34 Filed 09/24/20 Page 5 of 7 PageID #: 154




 a case. See Grupo Dataflux v. Atlas Global Grp., LP, 124 S. Ct. 1920, 1925-26 (2004). Exercising

 diversity jurisdiction “require[s] complete diversity of citizenship,” i.e., “the citizenship of each

 plaintiff” must be “diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 117

 S. Ct. 467, 472 (1996). In other word, “no plaintiff” can be “a citizen of the same state as any

 defendant.” V & M Star, LP v. Centimark Corp., 596 F.3d 354, 355 (6th Cir. 2010). The general

 rule is that diversity is determined at the time of the filing of a lawsuit. Curry v. U.S. Bulk Transp.,

 Inc., 462 F.3d 536, 540 (6th Cir. 2006) citing Smith v. Sperling, 354 U.S. 91, 93 & n.1(1957).

        Under the diversity jurisdiction statute, 28 U.S.C. § 1332(c)(1), a corporation is a citizen

 of its state of incorporation and the state where it has its principal place of business. A limited

 liability company is a citizen of the state of citizenship of each of its members. Homfeld II, LLC v.

 Comair Holdings, Inc., 53 F. App’x 731, 732 (6th Cir. 2002); see also Camico Mut. Ins. Co. v.

 Citizens Bank, 474 F.3d 989, 992 (7th Cir. 2007) (“For diversity jurisdiction purposes, the

 citizenship of an LLC is the citizenship of each of its members.”). When diversity jurisdiction is

 invoked with a limited liability company as a party, the court needs to know the citizenship of each

 member of the company. And because a member of a limited liability company may itself have

 many members—and thus may itself have multiple citizenships—the federal court needs to know

 the citizenship of each “sub-member” as well. Delay v. Rosenthal Collins Grp., LLC, 585 F.3d

 1003, 1005 (6th Cir. 2009).

        28 U.S.C. § 1653 allows parties to amend defective jurisdictional allegations. Varsity

 Brands, Inc. vs. Star Athletica, LLC, 799 F.3d 468 (6th Cir. 2015). Under the statute, “[d]efective

 allegations of jurisdiction may be amended, upon terms, in the trial or appellate courts.” 28 U.S.C.

 § 1653. The statute addresses only incorrect statements about jurisdiction that exists, not defects

 in the jurisdictional facts themselves. Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,



                                                    5
Case 3:19-cv-00486-RGJ-CHL Document 34 Filed 09/24/20 Page 6 of 7 PageID #: 155




 830–31, 109 S. Ct. 2218, 2222, 104 L. Ed. 2d 893 (1989) (“§ 1653 speaks of amending ‘allegations

 of jurisdiction,’ which suggests that it addresses only incorrect statements about jurisdiction that

 actually exists, and not defects in the jurisdictional facts themselves.”). That said, Fed. R. Civ. P.

 21 provides that “[p]arties may be dropped or added by order of the court on motion of any party

 or of its own initiative at any stage of the action and on such terms as are just.” Id. at 832. The

 Supreme Court has recognized that “it is well settled that Rule 21 invests district courts with

 authority to allow a dispensable nondiverse party to be dropped at any time, even after judgment

 has been rendered” and that courts “have the authority to dismiss a dispensable nondiverse party”

 to cure a jurisdictional defect. Id. at 837.

         Plaintiffs did not allege their citizenship and did not allege the principal places of business

 of Defendants in their Complaint or Amended Complaint. The proposed second amended

 Complaint seeks to drop eight Plaintiffs as parties pursuant to Fed. R. Civ. P. 21. Presumably the

 citizenship of these parties destroy diversity. Plaintiffs allege that these eight parties are

 dispensable and that the only indispensable parties are the lead insurer who paid the loss under a

 Memorandum of Agreement for claims handling, and the insured, for other damages and

 deductible amounts not paid by the insurer. [DE 24-1 at 115]. The Defendants did not reply in

 support of their motion to dismiss addressing this argument. Nor did the Defendants respond to

 the Plaintiffs’ motion to amend. Thus, there appears to be no prejudice as a result of dropping these

 dispensable Plaintiffs. As a result, the Court will grant the Plaintiffs’ motion to amend. However,

 the proposed Second Amended Complaint, despite including allegations of the citizenship of the

 remaining Plaintiffs, still fails to allege the principal place of business of the Defendants. The

 Plaintiffs will be granted 20 days to file a second amended complaint that properly alleges the

 citizenship of the Defendants.



                                                   6
Case 3:19-cv-00486-RGJ-CHL Document 34 Filed 09/24/20 Page 7 of 7 PageID #: 156




       For these reasons, IT IS ORDERED as follows:

    1. Defendant Vulcan Fire Systems, Inc.’s Motion for Joinder [DE 25] is GRANTED.

    2. Defendant Brown Sprinkler Corp.’s Motion to Dismiss [DE 21] is DENIED.

    3. Plaintiffs’ Motion to Amend [DE 24] is GRANTED with leave to file a Second Amended

       Complaint curing the defects set forth above within 20 days of the entry of this Order.




                                                    September 24, 2020




                                                7
